Citation Nr: 0417129	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-20 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as secondary to exposure to ionizing radiation.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to September 
1954 and from March 1958 to August 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claims.  
Jurisdiction of the case was subsequently transferred to the 
RO in Oakland, California.  

In November 1999, the veteran appeared at the Oakland RO and 
testified at a video-conference hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of that hearing is of record.

This case was initially before the Board in October 2000, at 
which time the Board remanded the skin cancer issue for 
further development and deferred the TDIU issue.  The case 
has been returned for appellate review.

As noted in the Board's October 2000 remand, the veteran 
asserted a claim of entitlement to service connection for a 
respiratory disorder due to in-service smoking.  Although the 
respiratory disorder claim has been adjudicated in 
conjunction with asbestos exposure, VA still has not 
considered whether the veteran's respiratory disorder is 
secondary to tobacco use or nicotine dependence.  That issue 
is therefore referred to the RO for appropriate action.  

In the October 2000 remand, the Board also referred the issue 
of entitlement to service connection for skin cancer claimed 
as due to in-service sun exposure.  After further 
consideration, the Board has concluded that such a contention 
can be considered within the skin cancer claim currently 
before the Board.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

I.  TDIU

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Specifically in a claim for a TDIU, where the 
veteran puts VA on notice that he is or was receiving Social 
Security Administration (SSA) benefits due to unemployability 
(disability), VA has a duty to request SSA records.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  In 
this case, the veteran testified at the November 1999 video-
conference hearing that although he is currently receiving 
SSA retirement benefits, he started receiving SSA disability 
benefits in 1976 or 1977.  The veteran's representative noted 
that the veteran's SSA disability records were not in the 
claims file.  Transcript, pp. 19-20.  VA should attempt to 
obtain these records.      

II.  Skin cancer

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In October 2000, the Board remanded the skin cancer claim for 
further development under 38 C.F.R. § 3.311.  See generally, 
M21-1, Part III, Chapter 5.12.  As a result, the Defense 
Threat Reduction Agency (DTRA) reported in November 2002 that 
the veteran was not a participant in atmospheric nuclear 
weapons testing and that there was no record of his exposure 
to ionizing radiation.  No further development was conducted 
under 38 C.F.R. § 3.311.  

The veteran, however, contends that his ionizing radiation 
exposure is the result of the USS Rehoboth, on which he was 
stationed, visiting the Eniwetok Atoll in August 1959, 
approximately ten months after the operational period for 
Operation HARDTACK II had expired.  See 38 C.F.R. 
§ 3.309(d)(3)(iv)(Q) (2003).  As he is admittedly not a 
participant in either atmospheric nuclear testing or the 
occupation of Hiroshima and Nagasaki, development of the 
claim should have been conducted pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii).

Under 38 C.F.R. § 3.311(a)(2)(iii), a request will be made 
for any available records concerning the veteran's exposure 
to radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2003).  Accordingly, all pertinent service records should be 
obtained, and a dose estimate from the Under Secretary for 
Health should be requested.
 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).
The veteran has reported that he experienced significant sun 
exposure in service, and he is competent to make such 
observations.  Taken together with his currently diagnosed 
skin cancer, VA examination is indicated.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. 
App. 370 (2002).

Finally, the RO should take this opportunity on remand to 
obtain updated treatment records from the VA facility in 
Fresno, California.

Accordingly, these claims are REMANDED for the following:

1.  The RO should attempt to obtain the 
SSA records pertaining to the award of 
disability benefits to the veteran.

2.  The RO should obtain the VA treatment 
records from the VA medical facility in 
Fresno, California, dated after September 
23, 2003.  

3.  In accordance with the development 
requirements set forth in 38 C.F.R. 
§ 3.311(a)(2)(iii), the RO must request 
any available records concerning the 
veteran's exposure to ionizing radiation 
(service records, ship's log, etc.).  All 
such records must then be forwarded to 
the Under Secretary for Health, who will 
be responsible for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.

4.  Once a dose estimate has been 
performed, the skin cancer claim should 
then be referred to the Under Secretary 
of Benefits for a nexus opinion in 
accordance with 38 C.F.R. § 3.311(c), 
including a request for an advisory 
medical opinion from the Under Secretary 
for Health, if found to be necessary.

5.  The RO should schedule the veteran 
for a VA skin examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in his or her report if the 
claims file was reviewed.  The examiner 
should specifically render an opinion as 
to the date of onset and etiology of any 
current skin cancer.  The examiner should 
determine whether it is at least as 
likely as not (50 percent) that any 
current skin cancer had its onset in 
service and/or is related to an in-
service disease or injury, to include sun 
exposure, etc.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.

6.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required to comply 
with VA's duty to notify and assist.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claims.

7.  Finally, the RO should readjudicate 
the veteran's claims, with application of 
all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



